DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2019 and 07/06/2020 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 01/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	“EUROPEAN PATENT OFFICE, Extended European Search Report issued in EP Application 18798985.0, 09 DEC 2020, pp. 1-13.” has not been provided.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  a reading part”, “a photoelectric conversion element“, “a transfer element”, “a first source follower element”, “a reset element”, “a first switch element”, “a second switch element”, “a second source follower element”, “a power supply switching part”, “a node potential switching part”, and “a selecting part” in claims 1-15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the first sampling part is connected between the input node and the retaining node, wherein to the retaining node” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes, in Figure 2, ND22 is the input node and ND23 is the retaining node. However, the first sampling part is SHS1-Tr and CS21. Therefore, the first sampling part is not shown to be between the input node ND22 and the retaining node ND23.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funaki (US 2016/0088249 A1).

Regarding claim 1, Funaki teaches a solid-state imaging device (Funaki, Fig. 1) comprising: 
a pixel part (Funaki, Figs. 5 and 6) having a pixel arranged therein, the pixel including a photoelectric conversion reading part (Funaki, Fig. 6, optoelectronic conversion circuits 121 and 122) and a signal retaining part (Funaki, Fig. 6, Elements 136-148 and 156-168); 
a reading part for reading a pixel signal from the pixel part (Funaki, Fig. 5, column processing circuit 60, horizontal scan circuit 177, vertical scan circuit 77); and 
a signal line to which a retained signal is output from the signal retaining part (Funaki, Figs. 5 and 6, column signal line 170), 
wherein the pixel signal read from the pixel at least includes 

wherein the photoelectric conversion reading part of the pixel at least includes: 
an output node (Funaki, Fig. 6, Connection between load transistors 135 and amplifier transistors 134); 
a photoelectric conversion element for storing therein, in a storage period, charges generated by photoelectric conversion (Funaki, Fig. 6, photo-diodes 130);
 a transfer element for transferring, in a transfer period, the charges stored in the photoelectric conversion element (Funaki, Fig. 6, Transfer transistor 131); 
a floating diffusion to which the charges stored in the photoelectric conversion element are transferred through the transfer element (Funaki, Fig. 6, Floating Diffusion 133);
 a first source follower element for converting the charges in the floating diffusion into a voltage signal at a level corresponding to the quantity of the charges and outputting the voltage signal to the output node (Funaki, Fig. 6, Amplification transistor 134, Paragraph 0042); and 
a reset element for resetting, in a reset period, the floating diffusion to a predetermined potential (Funaki, Fig. 6, reset transistor 132), and 
wherein the signal retaining part includes: 
an input node (Funaki, Fig. 6, node between connection section 136 and transistors 140); 
a retaining node (Funaki, Fig. 6, Node 145); 

a second sampling part including a second sample-and-hold capacitor (Funaki, Fig. 6, capacitor 142) and a second switch element (Funaki, Fig. 6, Switch 141), the second sample-and-hold capacitor for retaining the read- out reset signal output from the output node of the photoelectric conversion reading part of the pixel and input into the input node, and the second switch element for selectively connecting the second sample-and-hold capacitor to the retaining node (Funaki, Fig. 6, Paragraphs 0052-0053); and 
an output part including a second source follower element (Funaki, Fig. 6, amplifier 147) for outputting, from a source terminal thereof to the signal line, a signal retained in the first sample-and- hold capacitor and a signal retained in the second sample-and-hold capacitor at a level corresponding to a voltage retained in the retaining node (Funaki, Paragraphs 0044 and 0061).

Regarding claim 2, Funaki teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), 

wherein to the retaining node, the first switch element of the first sampling part and the second switch element of the second sampling part are connected in parallel (Funaki, Fig. 6).

Regarding claim 3, Funaki teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the first sampling part is connected between the input node and the retaining node (Funaki, Fig. 6), 
wherein to the retaining node, the second switch element of the second sampling part is connected (Funaki, Fig. 6), and 
wherein the first sample-and-hold capacitor of the first sampling part is connected to the input node (Funaki, Fig. 6, capacitor 142 is connected to input node (between connection section 136 and switch 140)), and the first switch element is connected between (i) a connecting node between the first sample-and-hold capacitor and the input node (Funaki, Fig. 6, The connecting node is a node between capacitor 142 and switch 141)  and (ii) the retaining node (Funaki, Fig. 6, node 145).

Regarding claim 15, Funaki teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), comprising: 
a first substrate (Funaki, Fig. 1, substrate 1); and 
a second substrate (Funaki, Fig. 1, substrate 2), 

wherein the first substrate at least has 
at least a portion of the photoelectric conversion reading part of the pixel formed therein (Funaki, Paragraph 0025), and 
wherein the second substrate at least has 
at least a portion of the reading part, the signal line and the signal retaining part formed therein (Funaki, Paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0088249 A1) in view of Gomi et al. (US 2014/0139713 A1).

Regarding claim 20, Funaki teaches a solid-state imaging device (Funaki, Fig. 1) comprising: 
a pixel part (Funaki, Figs. 5 and 6) having a pixel arranged therein, the pixel including a photoelectric conversion reading part (Funaki, Fig. 6, optoelectronic 
a reading part for reading a pixel signal from the pixel part (Funaki, Fig. 5, column processing circuit 60, horizontal scan circuit 177, vertical scan circuit 77); and 
a signal line to which a retained signal is output from the signal retaining part (Funaki, Figs. 5 and 6, column signal line 170), 
wherein the pixel signal read from the pixel at least includes 
a pixel signal including a read-out signal (Funaki, Paragraph 0055, “recording of the optical signals”) and a read-out reset signal (Funaki, Paragraph 0053, “reference potential is recorded”) read from the pixel, 
wherein the photoelectric conversion reading part of the pixel at least includes: 
an output node (Funaki, Fig. 6, Connection between load transistors 135 and amplifier transistors 134); 
a photoelectric conversion element for storing therein, in a storage period, charges generated by photoelectric conversion (Funaki, Fig. 6, photo-diodes 130);
 a transfer element for transferring, in a transfer period, the charges stored in the photoelectric conversion element (Funaki, Fig. 6, Transfer transistor 131); 
a floating diffusion to which the charges stored in the photoelectric conversion element are transferred through the transfer element (Funaki, Fig. 6, Floating Diffusion 133);
 a first source follower element for converting the charges in the floating diffusion into a voltage signal at a level corresponding to the quantity of the charges and 
a reset element for resetting, in a reset period, the floating diffusion to a predetermined potential (Funaki, Fig. 6, reset transistor 132), and 
wherein the signal retaining part includes: 
an input node (Funaki, Fig. 6, connection section 136); 
a retaining node (Funaki, Fig. 6, Node 145); 
a first sampling part including a first sample-and-hold capacitor (Funaki, Fig. 6, capacitor 144) and a first switch element (Funaki, Fig. 6, Switch 143), the first sample-and-hold capacitor for retaining the read-out signal output from the output node of the photoelectric conversion reading part of the pixel and input into the input node, and the first switch element for selectively connecting the first sample-and-hold capacitor to the retaining node (Funaki, Fig. 6, Paragraphs 0054-0055); 
a second sampling part including a second sample-and-hold capacitor (Funaki, Fig. 6, capacitor 142) and a second switch element (Funaki, Fig. 6, Switch 141), the second sample-and-hold capacitor for retaining the read- out reset signal output from the output node of the photoelectric conversion reading part of the pixel and input into the input node, and the second switch element for selectively connecting the second sample-and-hold capacitor to the retaining node (Funaki, Fig. 6, Paragraphs 0052-0053); and 
an output part including a second source follower element (Funaki, Fig. 6, amplifier 147) for outputting, from a source terminal thereof to the signal line, a signal retained in the first sample-and- hold capacitor and a signal retained in the second 
However, Funaki does not teach an electronic apparatus comprising: the solid-state imaging device; and an optical system for forming a subject image on the solid-state imaging device.
In reference to Gomi et al. (hereafter referred as Gomi), Gomi teaches an electronic apparatus (Gomi, Fig. 1) comprising: a solid-state imaging device (Gomi, Fig. 1, Imaging Section 202); and an optical system for forming a subject image on the solid-state imaging device (Gomi, Fig. 1, lens 201, Paragraph 0076).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Funaki with the electronic apparatus and lens as seen in Gomi.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Funaki with the electronic apparatus and lens as seen in Gomi to focus an image in the image sensor, process signals from the image sensor, and allow a user to operate the image sensor to capture images.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2016/0088249 A1) in view of Yokota et al. (US 2006/0186313 A1).

Regarding claim 4, Funaki teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), a node potential switching part (Funaki, Fig. 6, reset transistor 146) for selectively setting the retaining node of the signal retaining part to one of a predetermined voltage level (Funaki, Fig. 6, Vdd).
However, Funaki does not teach comprising: a power supply switching part for selectively connecting a drain of the second source follower element of the signal retaining part to one of a power supply potential and a reference potential.
In reference to Yokota et al. (hereafter referred as Yokota), Yokota teaches a power supply switching part (Yokota, Fig. 3, selective power supply (a pixel power supply) SELVDD, Paragraph 0065) for selectively connecting a drain of a source follower element (Yokota, Fig. 3, Amplification transistor 114) of a signal retaining part to one of a power supply potential and a reference potential (Yokota, Fig. 3, Paragraph 0066, The power supply potential and the reference potential are Hi and Lo respectively.); and 
a node potential switching part (Yokota, Fig. 3, reset transistor 113 and selective power supply (a pixel power supply) SELVDD) for selectively setting the retaining node of the signal retaining part to one of a predetermined voltage level and the reference potential (Yokota, Fig. 3, Paragraph 0066, The predetermined voltage level and the reference potential are Hi and Lo respectively.).


Regarding claim 12, the combination of Funaki and Yokota teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein the node potential switching part (Yokota, Fig. 3, reset transistor 113 and selective power supply (a pixel power supply) SELVDD) includes: 
a selecting part for selecting one of the predetermined voltage level and the reference potential (Yokota, Fig. 3, selective power supply (a pixel power supply) SELVDD); and 
a switching transistor for selectively connecting an output from the selecting part to the retaining node of the signal retaining part, and wherein the switching transistor serves as both a switch element and a current source (Yokota, Fig. 3, reset transistor 113).

Allowable Subject Matter
Claim 5-11 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 5, prior art of record neither anticipates nor renders obvious:
“The solid-state imaging device according to claim 4, wherein the reading part: when at least one of the first sample-and-hold capacitor of the first sampling part of the signal retaining part and the second sample-and-hold capacitor of the second sampling part is to be cleared, controls the power supply switching part to connect the drain of the second source follower element to the reference potential; controls the node potential switching part to set the retaining node to the reference potential; and keeps at least one of the first switch element of the first sampling part of the signal retaining part and the second switch element of the second sampling part in a conduction state.”

With regard to claim 6, prior art of record neither anticipates nor renders obvious:
“The solid-state imaging device according to claim 4, wherein when, in the signal retaining part, the input node and the retaining node are connected to each other, and the first switch element of the first sampling part and the second switch element of the second sampling part are connected in parallel to the retaining node, the reading part: during a sampling period in which the pixel signal is read from the pixel, controls the power supply switching part to keep the drain of the second source follower element connected to the reference potential; during a first clear period within the sampling 
Claims 8, 10 and 13-14 are dependent on claim 6 and are therefore allowable for the same reasons as claim 6.

With regard to claim 7, prior art of record neither anticipates nor renders obvious:

Claims 9 and 11 are dependent on claim 6 and are therefore allowable for the same reasons as claim 7.


Claims 16-19 are allowed.
With regard to claim 16, prior art of record neither anticipates nor renders obvious:
“wherein: when, in the signal retaining part, the input node and the retaining node are connected to each other, and the first switch element of the first sampling part and the second switch element of the second sampling part are connected in parallel to the retaining node, during a sampling period in which the pixel signal is read from the pixel, the power supply switching part keeps the drain of the second source follower element connected to the reference potential; during a first clear period within the sampling period, the node potential switching part keeps the retaining node set to the reference potential, and the first switch element of the first sampling part of the signal retaining part and the second switch element of the second sampling part are kept in a 
Claim 18 depends on and further limits claim 16. Therefore claim 18 is allowable for the same reasons as claim 16.

With regard to claim 17, prior art of record neither anticipates nor renders obvious:
“wherein: when, in the signal retaining part, the first sampling part is connected between the input node and the retaining node, the second switch element of the second sampling part is connected to the retaining node, and the first sample-and-hold 
Claim 19 depends on and further limits claim 17. Therefore claim 19 is allowable for the same reasons as claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698